     Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 1 of 26 Page ID #:6



        1   Andrew O. Smith, Esq., SBN 217538
            Silvia E. Luna, Esq., SBN 315077
        2   PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
            5901 W. Century Blvd., Suite 1100
        3   Los Angeles, CA 90045
            Telephone: (310) 649-5772
        4   Facsimile: (310) 649-5777
            E-mail: aosmith@pettitkohn.com
        5           sluna@pettitkohn.com
        6   Attorneys for Defendant
            WALMART, INC.
        7

        8                          UNITED STATES DISTRICT COURT
        9            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
       10

       11    ANTONIA SILVA                               CASE NO.: 2:18-CV-9942
       12                         Plaintiff,
                                                         DECLARATION OF SILVIA E.
       13    v.                                          LUNA, ESQ. IN SUPPORT OF
                                                         DEFENDANT WALMART, INC.’S
       14    WALMART, INC.; WAL-MART                     NOTICE OF REMOVAL OF
             ASSOCIATES, INC.; WAL-MART                  ACTION PURSUANT TO 28 U.S.C.
       15    STORES, INC.; and DOES 1 TO 20,             §§ 1332 AND 1441(b) [DIVERSITY]
             Inclusive,
       16
                                  Defendants.            Courtroom:
       17                                                District Judge:
                                                         Magistrate Judge:
       18                                                Complaint Filed: August 3, 2018
                                                         Trial Date:       February 3, 2020
       19

       20   I, Silvia E. Luna, Esq. declare:
       21            1.    I am an attorney at law duly licensed to practice before all the courts of
       22   the State of California. I am an associate with the law firm of Pettit Kohn Ingrassia
       23   Lutz & Dolin PC, attorneys of record for Defendant WALMART, INC., a Delaware
       24   corporation (hereinafter referred to as “Walmart”).
       25            2.    I am familiar with the facts and proceedings of this case and if called
       26   as a witness, I could and would competently testify to the following facts from my
       27   own personal knowledge.
       28   ///
2354-9012
                                                       1
                  DECL. OF SILVIA E. LUNA, ESQ. IN SUPPORT OF NOTICE OF REMOVAL OF ACTION
                                                                        CASE NO. 2:18-CV-9942
     Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 2 of 26 Page ID #:7



        1         3.     Attached to the Notice of Removal as Exhibit 1 is a true and correct
        2   copy of ANTONIA SILVA’s (hereinafter referred to as “Plaintiff”) civil complaint,
        3   filed in the Superior Court for the State of California, County of Los Angeles on
        4   August 3, 2018.
        5         4.     Attached to the Notice of Removal as Exhibit 2 is a true and correct
        6   copy of the state court summons served on Walmart on August 31, 2018.
        7         5.     Attached to the Notice of Removal as Exhibit 3 is a true and correct
        8   copy of Walmart’s corporate information obtained from the Secretary of State
        9   California Business Search, website address: https://businesssearch.sos.ca.gov/.
       10         6.     Walmart is a corporation organized and existing under the laws of the
       11   State of Delaware, with its principal place of business in Arkansas. Attached to the
       12   Notice of Removal as Exhibit 4 is a true and correct copy of Walmart’s corporate
       13   information obtained from the Arkansas Secretary of State Business & Commercial
       14   Services’ Business Entity Search, website address:
       15   https://www.sos.arkansas.gov/corps/search_all.php.
       16         7.     Attached to the Notice of Removal as Exhibit 5 is a true and correct
       17   copy of Defendant Wal-Mart Associates, Inc.’s corporate information obtained
       18   from the Secretary of State California Business Search, website address:
       19   https://businesssearch.sos.ca.gov/.
       20         8.     Wal-Mart Associates, Inc.’s is a corporation organized and existing
       21   under the laws of the State of Delaware, with its principal place of business in
       22   Arkansas. Attached to the Notice of Removal as Exhibit 6 is a true and correct
       23   copy of Wal-Mart Associates, Inc.’s corporate information obtained from the
       24   Arkansas Secretary of State Business & Commercial Services’ Business Entity
       25   Search, website address: https://www.sos.arkansas.gov/corps/search_all.php.
       26         9.     I am informed and believe that Defendant Wal-Mart Stores East, Inc.
       27   was erroneously sued as Defendant Wal-Mart Stores, Inc. Attached to the Notice of
       28   Removal as Exhibit 7 is a true and correct copy of Defendant Wal-Mart Stores East,
2354-9012
                                                   2
              DECL. OF SILVIA E. LUNA, ESQ. IN SUPPORT OF NOTICE OF REMOVAL OF ACTION
                                                                    CASE NO. 2:18-CV-9942
     Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 3 of 26 Page ID #:8



        1   Inc.’s corporate information obtained from the Secretary of State California
        2   Business Search, website address: https://businesssearch.sos.ca.gov/.
        3         10.     Defendant Wal-Mart Stores East, Inc. is a corporation organized and
        4   existing under the laws of the State of Delaware, with its principal place of business
        5   in Arkansas. Attached to the Notice of Removal as Exhibit 8 is a true and correct
        6   copy of Wal-Mart Stores East, Inc.’s corporate information obtained from the
        7   Arkansas Secretary of State Business & Commercial Services’ Business Entity
        8   Search, website address: https://www.sos.arkansas.gov/corps/search_all.php.
        9         11.    It is respectfully submitted that the diversity of citizenship
       10   requirements of 28 U.S.C. § 1332 are hereby satisfied.
       11         I declare under penalty of perjury pursuant to the laws of the State of
       12   California that the foregoing is true and correct, except as to those matters which
       13   are stated upon information and belief, and as to such matters, I am informed and
       14   believe that they are true and correct.
       15         Executed this 28th day of November, in Los Angeles, California.
       16

       17                                             s/ Silvia E. Luna, Esq.
                                                      Silvia E. Luna, Esq.
       18                                             Email: sluna@pettitkohn.com
       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
2354-9012
                                                   3
              DECL. OF SILVIA E. LUNA, ESQ. IN SUPPORT OF NOTICE OF REMOVAL OF ACTION
                                                                    CASE NO. 2:18-CV-9942
     Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 4 of 26 Page ID #:9



        1                            CERTIFICATE OF SERVICE
        2         I hereby certify that the following document(s):
        3         DECLARATION OF SILVIA E. LUNA, ESQ. IN SUPPORT OF
                  NOTICE OF REMOVAL OF ACTION
        4
            was/were served on this date to counsel of record:
        5
                  [ X ] BY MAIL: By placing a copy of the same in the United States Mail,
        6               postage prepaid, and sent to their last known address(es) listed below.
        7         [ ]   BY E-MAIL DELIVERY: Based on an agreement of the parties to
                        accept service by e-mail or electronic transmission, I sent the above
        8               document(s) to the person(s) at the e-mail address(es) listed below. I
                        did not receive, within a reasonable amount of time after the
        9               transmission, any electronic message or other indication that the
                        transmission was unsuccessful.
       10
                  [ ]   BY ELECTRONIC TRANSMISSION: I electronically filed the
       11               above document(s) with the Clerk of the Court using the CM/ECF
                        system. The CM/ECF system will send notification of this filing to the
       12               person(s) listed below.
       13   Mauro Fiore, Esq.
            LAW OFFICES OF MAURO FIORE, Jr.
       14   136 E. Lemon Ave
            Monrovia, CA 91016
       15   Tel: (626) 856-5856
            Fax: (626) 386-5520
       16   Attorneys for Plaintiff
            ANTONIA SILVA
       17

       18
                  Executed on November 28, 2018, at Los Angeles, California.
       19

       20
                                                        /s/ Bridgette Araiza
       21                                         Bridgette Araiza
       22

       23

       24

       25

       26

       27

       28
2354-9012
                                                   4
              DECL. OF SILVIA E. LUNA, ESQ. IN SUPPORT OF NOTICE OF REMOVAL OF ACTION
                                                                    CASE NO. 2:18-CV-9942
       Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 5 of 26 Page ID #:10



                                                                                             COPY
                                                                                                                       FOR COURT USE ONLY
      ATTORNEY OR PARTY WITHOUT ATTORNEY Mema, Sf ate 8annn6e eack*u&a):
  JAURO FIORE, JR.
   LAW OFFICES OF MAURO FIORE, JR.
      136 E. LEMON AVENUE
      MONROVIA, CA 91016
           T615PH0NE I$O:    626-856-5856                 FMKO.(On:        626-386-5520
   .MAIL AL,OIE69 Op*ia;
  _QMEY FQR(Nam.#            PLAILTtJTF                                                                                                 ok
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
           STREETADOREBB:    111 N. HILL STREET
           MJLI4OADOREBS     SAME                                                                            AUG 032018
          CFTYANOZIP000E:    LOS ANGELES, CA 90012
               BRANCH NPJ:
                                                                                                    ti    11. .aflv,       'u€ v1, KA47uhlo
               PLAINTIFF: ANTONIA SILVA,


              DEFENDANT: WALMART, INC.; WAL-MART ASSOCIATES, INC.; WAL-
      MART STORES, INC. AND

       f-R-looEsiTo 20 INCLUSIVE,
      COMPLAINT—Personal Injury, Property Damage, Wrongful Death
          Lii AMENDED (Number):
      Typo (chuck all that apply):
      i MOTOR VEHICLE              [X2 OTHER 'apeclfy): PREMISES LIABILITY
            []Property Damage            WronfuI Death
              [Xi Personal Injury               Cii Other Damages (specify):

                                                                                                         CA8E NUMB:
      Li ACTION IS A LIMITED CIVIL CASE
         Amount demanded     (_J does not exceed $10000                                                                i   16 53'1
                             L.J exceeds $10,000, but does not exceed $25,000
      L.i ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
      L.J ACTION IS.RECLASSIFIED by this amended complaint
           Ti from limited to unlimited
 '1.    Plaintiff (name ornarnos):ANTON IA S ILVA,
C-)
                                                                                                      TES, INC.
         alleges causes of action against defendant (name crnarnos): WALMART, INC. ; WAL-tART ASSOCIA
         WAL-MART STORES, INC.                                                                          5
         This pleading, Including attachments and exhibits, consists of the following number of pages:
cn
         Each plaintiff named above is a competent adult
         a. L1except plaintiff (name):
                 L...J a cotporation qualified to do business in California
                 [ an unincorporated entity(desc,lbó):
"4          (3) [J a public entity (describe):
            (4)          a minor tuTu     an adult
                      EJ for whom a guardian or conservator of the estate or a guardian ad Iltem has been appointed
                          j other(specify):
                        "—J
            (5) 1:T: ;[-.other (specify):


:.'
         b.   LII except plaintiff (name):
                                      qualified to do business in California
                :T.J1 a corporation ated
              (1)
              (2)   Li    an unIncorpor    entity doscre):
              (3)   [3 a public entity de9cilhe):
              (4)   El a minor             an adult
                      [I_. for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                      E other (specify):
              (5)        other (specify):


          [J Information about additional plaintiffs who are not competent adults is shown in Attachment 3.                                   Page   1-13
                                                                                                                            CoOe of CIV Pmajro. 6 426.12
  FPftffJ(OYed for OptioAel Use                               .AINT—Personal Injury, P
    Ju(el Cøi1dI of Coutemm                                   Damage, Wrongful Death
 pi.O-FI41 IR. J&kf I. 27)



                                                                                                                               EXHIBIT 1
                                                                                                                                       5
          Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 6 of 26 Page ID #:11

                                                                                                                                            PLO-PI-00
    HORT TITLE: SILVA V. WALMART,                              INC.; ET AL.                                            CASE NUMBER:




           J Plaintiff (name):
               is doing business under the fictitious name (specify):

               and has complied with the fictitious business name laws,
         Each defendant named above is a natural person
         a. :.i except defendant (name): WALMART , INC.                            C. [xi except defendant 'name: WAL—MART STORES,
                                                                                        INC.

                    ..a business organization, form unknown                                    a business organization, form unknown
                                                                                              - -



                    X a corporation                                                       1 X a corporation
                        an unincorporated entity (describe):                              IIan unincorporated entity (describe):

                    1.   .
                                 a public entity (describe):                              L...      a public entity (describe):

                                                                                          :         other (specify):
                                 other. (specify).



         b. ..X. except defendant (name):                  WAL—MART                d.    .j except defendant (name):
          ASSOCIATES, INC.

             (1)    L..J         a business organization, form unknown                              a business organization, form unknown
                                 a corporation                                            L.J a corporation
                             1   an unincorporated entity describe):                         ] an unincorporated entity (describe):
                                                                                              .




                             1 a public entity (describe):                                          a public entity (describe).'

                    ------ - other (specify):                                             L.; other (specify).'




                   Information about additional defendants who are not natural persons is contained in Attachment 5.

   6.    The true names of defendants sued as Does are unknown to plaintiff.
                                                                                                        were the agents or employees of other
           i. X. i Doe defendants (specify Doe numbers): 1 TO 10
                         named defendants and acted within the scope of that agency or employment.

               X Doe defendants (specify Doe numbers): 11 TO 20                           are persons whose capacities are unknown to
                   plaintiff.
   7.           Defendants who are joined under Code of Civil Procedure section 382 are (names).'




    8. This court is the proper court because
            :     at least one defendant now resides in its jurisdictional area.
                   _.


                  the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
                   -.


              X injury to person or damage to personal property occurred in its jurisdictional area.
                         other(specify):




    9. ..Plaintiff is required to comply with a claims statute, and
                   has complied with applicable claims statutes, or
         b.        is excused from complying because (specify):




                                                                                                                                                Pigo 2013
PLO-PI-001 [Roy. Januafy 1, 20071                              COMPLAINT—Personal Injury, Property
                                                                   Damage, Wrongful Death                                             EXHIBIT 1
                                                                                                                                              6
       Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 7 of 26 Page ID #:12

                                                                                                                                PLD-PI-001
     SHORT TITLE: SILVA V. WALMART, INC.; ST AL.                                                                CASE NUMBER:




  10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
      causes of action attached:
          ..Motor Vehicle
            X General Negligence
      C.         Intentional Tort
      ci.        Products Liability
            X . Premises Liability
                 Other (specify):




  11. Plaintiff has suffered
         Lx .. wage loss
                 loss of use of property
      C. X. hospital and medical expenses
          XJ general damage
                 property damage
                 loss of earning capacity
      g. X other damage (specify): PRE AND POST INTEREST JUDGMENT




 12.             The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
          S       listed in Attachment 12.
          .1      as follows:




 13. The relief sought in this complaint is within the jurisdiction of this court.


 14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
       a. (1)    rx.
                   compensatory damages
          (2)      punitive damages
          The amount of damages is (in cases for personal injury or wmngful death, you must check (1)):
               X according to proof
                   in the amount of: $


 15. ..The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers).




 Date: 07/31/2018



 MAURO FIORE, JR.
                         (TYPE OR PRINT NAME)                                                    SIGNATURE OF PLAi'I'I


PLO-PI-001 Rev. January I. 20071                                                                                                  page 3 of 3
                                                COMPLAINT—Personal Injury, Property
                                                     Damage, Wrongful Death                                               EXHIBIT 1
                                                                                                                                  7
       Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 8 of 26 Page ID #:13

                                                                                                                                   PLD-PI-001(2

SHORTTITLE:             SILVA V. WALMART, INC.; ET AL.                                                  CASE NUMBER:




         FIRST                                  CAUSE OF ACTION—General Negligence                                         Page 4
                       (number)
        ATTACHMENT TO DL; Complaint L... Cross - Complaint

       (l ).n q separate cause of action form for each counc of action.)

        GN-1 Plaintiff (name):         ANTON IA SI LVA,

                  alleges that defendant (name): WALMART, INC.; WAL-MART ASSOCIATES, INC.; WAL-MART
                  STORES, INC. AND



                             aX... Does 1           to 20,   INCLUSIVE,

                  was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                  negligently caused the damage to plaintiff
                  on(date): 00/06/2016
                  at (place): 8500 WASHINGTON BLVD., PICO RIVERA, CA 90660

                  (description of reasons for liability):
DEFENDANTS NEGLIGENTLY, CARELESSLY AND RECKLESSLY OWNED, ENTRUSTED, MANAGED AND
MAINTAINED THEIR STORE SO AS TO ALLOW A DANGEROUS CONDITION TO EXIST,
SPECIFICALLY A WET AND SLIPPERY FLOOR. AS A RESULT AS PLAINTIFF WAS WALKING
THROUGH THE STORE PLAINTIFF SLIPPED AND FELL SUSTAINING PHYSICAL INJURIES AS
ALLEGED HEREIN.




                                                                                                                                         Page 1 of
   Form Approved lou Oplional Use                                                                                      Code of Civil Procedure 425.12
    Judicial Council ot California           CAUSE OF ACTION—General Negligence                        r e al
Pl.D-PI-001(2) tRee. January 1,2007!                                                                 So1u&ns•
                                                                                                       C Plus
                                                                                                                         EXHIBIT 1
                                                                                                                                 8
    Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 9 of 26 Page ID #:14


                                                                                                                                         PLD-Pl-001(4
-

SNORT TITLE: S I LVA V. WALMART, INC.;                              ET AL,                                   CASE NUMBER:




      SECOND                                         CAUSE OF ACTION —Premises Liability                                        Page 5
                      (number)

    ATTACHMENT TO                       [xi Complaint     [I    Cross-Complaint
    (Use a sepnmfe niise of action form for each caunc of action.)


    Prem.L-1. Plaintiff (name): ANTON I A SI LVA,
              alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
              On (date): 08/06/2016                           plaintiff was injured on the following premises in the following

                    fashion (description of premises and circumstances of injury):
                    DEFENDANTS NEGLIGENTLY, CARELESSLY AND RECKLESSLY OWNED, ENTRUSTED,
                    MANAGED AND MAINTAINED THEIR STORE SO AS TO ALLOW A DANGEROUS
                    CONDITION TO EXIST, SPECIFICALLY A WET AND SLIPPERY FLOOR. AS A RESULT
                    AS PLAINTIFF WAS WALKING THROUGH THE STORE PLAINTIFF SLIPPED AND FELL
                    SUSTAINING PHYSICAL INJURIES AS ALLEGED HEREIN.




    Prem.L-2.              1 .KJ Count One--Negligence The defendants who negligently owned, maintained, managed and operated
                                 the described premises were (names): WALMART, INC.; WAL-MART ASSOCIATES, INC.;
                                WAL-MART STORES, INC. AND

                                        I Does].            to 20

    Prem.L-3.                       Count Two--Willful Failure to Warn (Civil Code section 8461 The defendant owners who willfully
                                    or maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                                    (names):


                                          Does              to
                                    Plaintiff, a recreational user, was        an invited guest        a paying guest.

    Prem. L-4.             :..    .J Count Three--Dangerous Condition of Public Property The defendants who owned public property
                                    on which a dangerous condition existed were (names):


                                           I    Does                to
                                    a   --   The defendant public entity had         actual           constructive notice of the existence of the
                                             dangerous condition in sufficient time prior to the injury to have corrected it.
                                    b. ..The condition was created by employees of the defendant public entity.

    Prem.L-5. a.           :     X Allegations about Other Defendants The defendants who were the agents and employees of the
                                    other defendants and acted within the scope of the agency were (names): WALMART, INC.; WAL-
                                   MART ASSOCIATES, INC.; WAL-MART STORES, INC. AND

                                     Does 1           to 20
                   b. ......The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                            .......described in attachment Prem.L-5.b      as follows (names):



                                                                                                                                                  Page 1 of 1

     Form Approved for Optional Use
        Judicial Council                           CAUSE OF ACTION—Premises Liability                         Lea]           Code of Civil Procedure. § 425.12
                        of California
                                                                                                            Solu
    PLO-Pi.001(4) [Rev. January I, 20071
                                                                                                                  , Plus    EXHIBIT 1
                                                                                                                                    9
          Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 10 of 26 Page ID #:15

..\.

                                                                                                                                  COPY                                                              SUM-100
                                                    SUMMONS
                                                (CITACION JUDICIAL)                                                                                      FOH COURT USE ONLY
                                                                                                                                                     /SOLO P/IR/1 IJSO 01! I.A COR11!)

          NOTICE TO DEFENDANT:                        WALMART,                  1 NC. ;        WAL-MAR'.l'
          (AVfSOALDEMANDADO): ASSOCIATES, INC.; WAL-MART
          STORES, INC. AND DOES l TO 20, INCLUSIVE,


                                                                                                                                                                          AUG O 3 2018
          YOU ARE BEING SUED BY PLAINTIFF: ANTONIA SILVA,
         (LO ESTA DEMANDANDO EL DEMANDANTE):



         · NOTICl:!1 You have been sued. The court may deoJde against you wUhout your belng heard unless you respond within 30 doys, Read Iha Information
           tlelow.
              You h11ve 30 CALENDAR DAYS after this summons and legal papers are servod on you to file a written rosponSti al this court and have a copy
           served on the plaintiff, A letter or phone call will not protect you. Your wriUen response must be In proper legal fonn If you want the court to hear your
           oasa. TI,ere may be a court form that you can use for your tosponse, You can find these court rorms and more Information et the CeUfornls Cour!s
           Online Sell-Help Center (www.courtinfo.es.r,ovlselfhelp), your county law�ary, 01 tha courthouse nearest you. 1r you cannot pay the IIU11g fee, ask
           the court clerk for a fee waiver form. If you do not file your response on time, you may lose tho case by default, and your wages, money, and property
           may be taken wtthout further warning from the court.
              There are o\h&r legal requirements, You may want to call an attorney right away. II )'OU do not know an allomey, you may want to call an attorney
           referral sAHYlce •. H YQU cannot afford an attorney, you may be ellglble for froe legal services from a nonprofit legal services program. You can loca11,
           these nooproflt groups et the California L.egal Services Web alle (1Vww.lawhe/poallfomla.org), the California Courts Onllne Self-Help Center
          (www,courtfnfo.ca.r,ovlselfhelp), or by contacting your local court or county bar .association. NOTE:: The court has a statutory lien for waived fees and
           costs on any setttement or albllratlon award of $10,000 or more In e civil case. The court's lien must be P?id before the court will disinlsa lhe cilse.
          /AVISOI Lo tion demanclodo. SI no responds dOnfro do 30 dlas, le corta puede doc/d/r en sv contra sin escuchar sv vars/611, Lea /8 lnfonnsc/6n a
          eontlnuacl6n
           Tleno 30 DIAS DE CALENDARIO de spues d9 qoo le on/f9guen esto cft11C10t1 y pope/es legBias para presentor una respuasta por oscrlto en asta
          coni, y luicnr quo so e�lra(IUO una cop/a al llamonclante, Una carl11 o una Ramada ta/6f'6nioo no lo protegen. S11 respUS!!la po, esClfto Ilene que ester                                                CJ
                                                                                                                                                                    -(


                                                                                                                                                                                                                   $('11
          en fonnato legal oor�to sJ de sea que procesan su ca110 en la corlo, Es pos/ble que hoyu un !01mulorfo r,11e u:.led pu9da user p8la su rospuosta .
         .Pooda encontrar estos formulortos de /11 corlo y mlis lnfotmBCl6n en al Qmtro de Ayuda de ta:; Cort$s de CaOfomla (www,sucorte.ca.gov), en 111
          b/bllo/BOA da /oyos da su ct>nr./Bdo o en la COlfe que Ja qvedo mAs oerca, Si no puedo pc,gor la r.uo/a de presantac/611, p/d8 al seoretarlo da la wrte
          que le dtl ,m formu/orlo de exancf6n de pago de cuotas. SI oa presanla su iespuasta ll ttompo, puedo perder ol casa por lncumpl/mlento y la oorte 19
         podre qultar su �uoldo, dlnero y bkmos sin m(Js adVortanclo.                                           .       ·
           Hay otros raqulsllos tega/es. Es rac-.omondablo qu& /lame a un uJJogacJo lnmadiatamanle. Si no oonoce a tin abogado, puodo Romar a un so/Vlcio de
         ram1.sl6n a abogadas. SI no pueda pf.tfiBr a un abogada, es posibl1J Que cumpla con /os requts/los para ob/oner serv/clos 16gales gtatu/lo..r: de un
         progreme de serviclos legal/JS sin finas da lucro. Puede ancontror oslos grupos sin fines d& lucro en el sltlo web de 081/fomia Legal SaNia9s,
         (WWW.lawhelpcalifornla.nrg,l, en el Centro da Ayudu do /as Coltes de Cs§fomla, (www.suoMe.ca.gov) o ponMndose en conlacto con la corta o al
         colBr,/o de abogados looalas. AV/SO: Por Joy, la corle llano darecho a reclamar las cuott1s y Jos co,qfos 1mmto11 por lmponer un gravamen sabre
         cunlqulor '9Cupef8C/6n do $10,000 6 mils de velor ruclblda mod/an to un acuerdo o una concas/6n de arbllr�a en un caso de derecho clvll. Tlene que



                                                                                                                                                                                               a.
         pagar o/ grav11men de la corte a11tea da c111a la corlo r,ueda desocher el caso.


                                                                                                                           (N� do/ eo:OSC 7 1 6 5
        , no name and address of Iha oourt Is:
                        r
        (El nombro dirocv/on de la c:orle es):                                                                              ,
                                                                                                                             CA�e: NUMUER!
                                                                                                                                                  1
       LOS A'.IJGELES SUPERIOR COUR'l'
        111 t,;.        HlLL S'l'K£ET
                                                                                                                           �---------...:c        --�
       LOS ANGELES, CA 90012
       The name, address, and telephone numb�r of plalntlffa at torney, er plalntlffwlthout an attorney, Is:
       (El nombre, la direcc/on y el numero de teliUono de/ nbogado de/ demandtmle, o da/ demandante que no                                                   liene abogado, as):
       MAURO FIORE ;, JR.
                         ·
                                                                                         626-856-5856                                                              626-386-5520
       1AW OFFICES or MAURO FIORE, JR.
                                                                                                                                                               .
       13 6 E • LEMON A VE• N u E
       MONROVJ.l\, CA 9 1 o l 6
                                                                                                               '...
                                                                                                                . _', •\·,:,1••• .· ..� -·:   ·:                    . . '.\    I,;
                                                                                                                                              : .. ; ·l·. ·.'.. ;:• •,: ·· , '"'I • \; ri1 •
       DATE:
                            AUG
                              O             3 lOlO        ·,�;:�   i; ,\[�. ·,,,'.11·•·: :
                                                                                           ·
                                                                                                     Clerk. by -------·-·-·--· Deputy
       (FechaJ                                                             _ (Secretario)                                                                                                           (Acfjunto)._
       (For proof of service of this summons, uso Proof of Service of Summons (form POS-O10).)
       (Para pruebu de entrega d(j estD cite lion uso el !ormulario Proof of Service of Summons, (POS-01 OJ).
                                                 NOTICE TO THE PERSON SERVED; You are serv(')d
        ISf:AL)                                  1. [.�] as an Individual defendant.
                                                 2. L___ ! as the person sued under the fictitious name of (specify):

                                                 3.
                                                      ·
                                                          ·-       on belialf of (specif;):        lJ\11 { · \vWv(t                f\-5� Z>� M/C                                                      I f

                                               CP 416, to (corporation)                                                            :·-·-·i CCP 416.60 (minor)
                                                                       C]
                                             CCP 416.20 (defunct corporation)                                                      c_j     CCP 416.70 (r.onservatee)
                                                                   i".:=J
                                             CCP 416.40 (association or partnership)                                               [�J CCP 416.90 (auttiorlzed person)

                                                      ,...:.::l--, 1=:J
                                             other (specify):
                                            o
       ___________4�GkL,.,,-·;;, !?.:Y. pers nal          ==--·P.
                                                 delivery on (date):                                                                                                                        P-1of1
        F COT\ Adoptod lot Mlandnlo,y Uo&                                                       SUMMONS
                                                                                                                       sol�lS'
                                                                                                                                                                   Code of Clvll ""-'oru §§ 412.20, <165
           J11dldol Counoll of CaUbnl•
          SUM-100 (RO\'. ,Uy 1, 2009)
                                                                                                                                �Plus
                                                                                                                                                                                         EXHIBIT 2
                                                                                                                                                                                                10
Business Search - Business Entities - Business Programs | California Secretary of State Page 1 of 2
 Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 11 of 26 Page ID #:16



Alex Padilla
California Secretary of State


            Business Search - Entity Detail

    The California Business Search is updated daily and reflects work processed through Wednesday, November 14,
    2018. Please refer to document Processing Times for the received dates of filings currently being processed. The
    data provided is not a complete or certified record of an entity. Not all images are available online.

    C1634374           WALMART INC.
    Registration Date:                                         02/03/1989
    Jurisdiction:                                              DELAWARE
    Entity Type:                                               FOREIGN STOCK
    Status:                                                    ACTIVE
    Agent for Service of Process:                              C T CORPORATION SYSTEM (C0168406)
                                                               To find the most current California registered
                                                               Corporate Agent for Service of Process address and
                                                               authorized employee(s) information, click the link
                                                               above and then select the most current 1505
                                                               Certificate.

    Entity Address:                                            702 SW 8TH STREET
                                                               BENTONVILLE AR 72716
    Entity Mailing Address:                                    702 SW 8TH STREET
                                                               BENTONVILLE AR 72716

    A Statement of Information is due EVERY year beginning five months before and through the end of February.


     Document Type                             File Date        PDF

     PUBLICLY TRADED DISCLOSURE                 07/03/2018


     SI-COMPLETE                                01/09/2018


     AMENDED REGISTRATION                       12/14/2017


     PUBLICLY TRADED DISCLOSURE                 07/03/2017


     SI-COMPLETE                                01/11/2017


     PUBLICLY TRADED DISCLOSURE                 08/17/2016


     PUBLICLY TRADED DISCLOSURE                 07/16/2015




                                                                                                      EXHIBT 3
                                                                                                            11
https://businesssearch.sos.ca.gov/CBS/Detail                                                                 11/15/2018
Business Search - Business Entities - Business Programs | California Secretary of State Page 2 of 2
 Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 12 of 26 Page ID #:17


    Document Type                               File Date         PDF

    PUBLICLY TRADED DISCLOSURE                   07/01/2013


    PUBLICLY TRADED DISCLOSURE                   07/02/2012


    PUBLICLY TRADED DISCLOSURE                   06/28/2011


    PUBLICLY TRADED DISCLOSURE                   06/30/2010


    PUBLICLY TRADED DISCLOSURE                   09/04/2009


    PUBLICLY TRADED DISCLOSURE                   06/30/2008


    PUBLICLY TRADED DISCLOSURE                   06/07/2007


    PUBLICLY TRADED DISCLOSURE                   07/24/2006


    PUBLICLY TRADED DISCLOSURE                   06/29/2005


    PUBLICLY TRADED DISCLOSURE                   06/01/2004


    PUBLICLY TRADED DISCLOSURE                   12/09/2003         Image unavailable. Please request paper copy.

    REGISTRATION                                 02/03/1989



   * Indicates the information is not contained in the California Secretary of State's database.

        • If the status of the corporation is "Surrender," the agent for service of process is automatically revoked.
          Please refer to California Corporations Code section 2114 for information relating to service upon
          corporations that have surrendered.
        • For information on checking or reserving a name, refer to Name Availability.
        • If the image is not available online, for information on ordering a copy refer to Information Requests.
        • For information on ordering certificates, status reports, certified copies of documents and copies of
          documents not currently available in the Business Search or to request a more extensive search for records,
          refer to Information Requests.
        • For help with searching an entity name, refer to Search Tips.
        • For descriptions of the various fields and status types, refer to Frequently Asked Questions.


     Modify Search              New Search             Back to Search Results




                                                                                                       EXHIBT 3
                                                                                                             12
https://businesssearch.sos.ca.gov/CBS/Detail                                                                  11/15/2018
Arkansas Secretary of State                                            Page 1 of 1
 Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 13 of 26 Page ID #:18




    Search Incorporations, Cooperatives, Banks and Insurance Companies
    Printer Friendly Version
    LLC Member information is now confidential per Act 865 of 2007

    Use your browser's back button to return to the Search Results

    Begin New Search
                               For service of process contact the Secretary of State's office.


                               Corporation Name                         WALMART INC.

                               Fictitious Names                         BUD'S DISCOUNT CITY
                                                                        BUD'S WAREHOUSE OUTLET
                                                                        BUD'S WAREHOUSE OUTLET
                                                                        FORT SMITH REMARKETING
                                                                        SAM'S CLUB
                                                                        SAM'S WHOLESALE CLUB
                                                                        WAL-MART
                                                                        WAL-MART AVIATION
                                                                        WAL-MART EXPRESS
                                                                        WAL-MART NEIGHBORHOOD MARKET
                                                                        WAL-MART NEIGHBORHOOD MARKET
                                                                        WAL-MART SUPERCENTER
                                                                        WAL-MART SUPERCENTER
                                                                        WAL-MART SUPERCENTER
                                                                        WAL-MART SUPERCENTER #1147
                                                                        WAL-MART SUPERCENTER #8
                                                                        WAL-MART VACATIONS
                                                                        WALTON LIFE FITNESS CENTER

                               Filing #                                 100067582

                               Filing Type                              Foreign For Profit Corporation

                               Filed under Act                          For Bus Corp; 958 of 1987

                               Status                                   Good Standing

                               Principal Address

                               Reg. Agent                               THE CORPORATION COMPANY

                               Agent Address                            124 WEST CAPITOL AVENUE SUITE 1900

                                                                        LITTLE ROCK, AR 72201

                               Date Filed                               03/31/1970

                               Officers                                 SEE FILE, Incorporator/Organizer
                                                                        RICKY YOUNG , Tax Preparer
                                                                        C DOUGLAS MCMILLON , President
                                                                        GORDON ALLISON , Secretary
                                                                        ANTHONY WALKER , Vice-President
                                                                        MICHAEL COOK , Treasurer
                                                                        M BRETT BIGGS , Controller

                               Foreign Name                             N/A

                               Foreign Address                          702 SW 8TH STREET
                                                                        BENTONVILLE, AR 72716

                               State of Origin                          DE


                               Purchase a Certificate of Good           Pay Franchise Tax for this corporation
                               Standing for this Entity




                                                                                                                 EXHIBIT 4
                                                                                                                        13
https://www.sos.arkansas.gov/corps/search_corps.php?DETAIL=9121&corp_type_id=&c... 11/15/2018
Business Search - Business Entities - Business Programs | California Secretary of State Page 1 of 2
 Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 14 of 26 Page ID #:19



Alex Padilla
California Secretary of State


            Business Search - Entity Detail

    The California Business Search is updated daily and reflects work processed through Wednesday, November 14,
    2018. Please refer to document Processing Times for the received dates of filings currently being processed. The
    data provided is not a complete or certified record of an entity. Not all images are available online.

    C1990849            WAL-MART ASSOCIATES, INC.
    Registration Date:                                             10/01/1996
    Jurisdiction:                                                  DELAWARE
    Entity Type:                                                   FOREIGN STOCK
    Status:                                                        ACTIVE
    Agent for Service of Process:                                  C T CORPORATION SYSTEM (C0168406)
                                                                   To find the most current California registered
                                                                   Corporate Agent for Service of Process address and
                                                                   authorized employee(s) information, click the link
                                                                   above and then select the most current 1505
                                                                   Certificate.

    Entity Address:                                                702 SW 8TH STREET
                                                                   BENTONVILLE AR 72716
    Entity Mailing Address:                                        702 SW 8TH STREET
                                                                   BENTONVILLE AR 72716

    A Statement of Information is due EVERY year beginning five months before and through the end of October.


     Document Type                                           File Date                            PDF

     SI-COMPLETE                                              09/06/2018


     SI-COMPLETE                                              09/08/2017


     REGISTRATION                                             10/01/1996



    * Indicates the information is not contained in the California Secretary of State's database.

         • If the status of the corporation is "Surrender," the agent for service of process is automatically revoked.
           Please refer to California Corporations Code section 2114 for information relating to service upon
           corporations that have surrendered.
         • For information on checking or reserving a name, refer to Name Availability.
         • If the image is not available online, for information on ordering a copy refer to Information Requests.
         • For information on ordering certificates, status reports, certified copies of documents and copies of
           documents not currently available in the Business Search or to request a more extensive search for records,
           refer to Information Requests.


                                                                                                          EXHIBIT 5
                                                                                                                 14
https://businesssearch.sos.ca.gov/CBS/Detail                                                                    11/15/2018
Business Search - Business Entities - Business Programs | California Secretary of State Page 2 of 2
 Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 15 of 26 Page ID #:20


        • For help with searching an entity name, refer to Search Tips.
        • For descriptions of the various fields and status types, refer to Frequently Asked Questions.


     Modify Search             New Search           Back to Search Results




                                                                                                     EXHIBIT 5
                                                                                                            15
https://businesssearch.sos.ca.gov/CBS/Detail                                                              11/15/2018
Arkansas Secretary of State                                            Page 1 of 1
 Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 16 of 26 Page ID #:21




    Search Incorporations, Cooperatives, Banks and Insurance Companies
    Printer Friendly Version
    LLC Member information is now confidential per Act 865 of 2007

    Use your browser's back button to return to the Search Results

    Begin New Search
                               For service of process contact the Secretary of State's office.


                               Corporation Name                         WAL-MART ASSOCIATES, INC.

                               Fictitious Names

                               Filing #                                 100136288

                               Filing Type                              Foreign For Profit Corporation

                               Filed under Act                          For Bus Corp; 958 of 1987

                               Status                                   Good Standing

                               Principal Address

                               Reg. Agent                               THE CORPORATION COMPANY

                               Agent Address                            124 WEST CAPITOL AVENUE
                                                                        SUITE 1900
                                                                        LITTLE ROCK, AR 72201

                               Date Filed                               10/04/1996

                               Officers                                 SEE FILE, Incorporator/Organizer
                                                                        RICKY YOUNG , Tax Preparer
                                                                        BONNIE GUST , President
                                                                        GORDON Y ALLISON , Secretary
                                                                        ANTHONY WALKER , Vice-President
                                                                        LISA WADLIN , Treasurer
                                                                        CRAIG IHLE , Controller

                               Foreign Name                             N/A

                               Foreign Address                          702 SW 8TH STREET
                                                                        BENTONVILLE, 72716

                               State of Origin                          DE


                               Purchase a Certificate of Good           Pay Franchise Tax for this corporation
                               Standing for this Entity




                                                                                                                 EXHIBIT 6
                                                                                                                        16
https://www.sos.arkansas.gov/corps/search_corps.php?DETAIL=140900&corp_type_id=... 11/15/2018
Business Search - Business Entities - Business Programs | California Secretary of State Page 1 of 2
 Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 17 of 26 Page ID #:22



Alex Padilla
California Secretary of State


            Business Search - Entity Detail

    The California Business Search is updated daily and reflects work processed through Wednesday, November 14,
    2018. Please refer to document Processing Times for the received dates of filings currently being processed. The
    data provided is not a complete or certified record of an entity. Not all images are available online.

    C1990847            WAL-MART STORES EAST, INC.
    Registration Date:                                             10/01/1996
    Jurisdiction:                                                  DELAWARE
    Entity Type:                                                   FOREIGN STOCK
    Status:                                                        SURRENDER
    Agent for Service of Process:                                  C T CORPORATION SYSTEM (C0168406)
                                                                   To find the most current California registered
                                                                   Corporate Agent for Service of Process address and
                                                                   authorized employee(s) information, click the link
                                                                   above and then select the most current 1505
                                                                   Certificate.

    Entity Address:                                                702 SW 8TH STREET
                                                                   BENTONVILLE AR 72716
    Entity Mailing Address:                                        702 SW 8TH STREET
                                                                   BENTONVILLE AR 72716




     Document Type                                           File Date                            PDF

     SURRENDER                                                02/01/2013


     SI-COMPLETE                                              09/05/2012


     SI-COMPLETE                                              10/03/2011


     REGISTRATION                                             10/01/1996



    * Indicates the information is not contained in the California Secretary of State's database.

         • If the status of the corporation is "Surrender," the agent for service of process is automatically revoked.
           Please refer to California Corporations Code section 2114 for information relating to service upon
           corporations that have surrendered.
         • For information on checking or reserving a name, refer to Name Availability.
         • If the image is not available online, for information on ordering a copy refer to Information Requests.



                                                                                                           EXHIBIT 7
                                                                                                                  17
https://businesssearch.sos.ca.gov/CBS/Detail                                                                       11/15/2018
Business Search - Business Entities - Business Programs | California Secretary of State Page 2 of 2
 Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 18 of 26 Page ID #:23


        • For information on ordering certificates, status reports, certified copies of documents and copies of
          documents not currently available in the Business Search or to request a more extensive search for records,
          refer to Information Requests.
        • For help with searching an entity name, refer to Search Tips.
        • For descriptions of the various fields and status types, refer to Frequently Asked Questions.


     Modify Search            New Search            Back to Search Results




                                                                                                     EXHIBIT 7
                                                                                                            18
https://businesssearch.sos.ca.gov/CBS/Detail                                                                 11/15/2018
Arkansas Secretary of State                                            Page 1 of 1
 Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 19 of 26 Page ID #:24




    Search Incorporations, Cooperatives, Banks and Insurance Companies
    Printer Friendly Version
    LLC Member information is now confidential per Act 865 of 2007

    Use your browser's back button to return to the Search Results

    Begin New Search
                               For service of process contact the Secretary of State's office.


                               Corporation Name                         WAL-MART STORES EAST, INC.

                               Fictitious Names

                               Filing #                                 100167263

                               Filing Type                              For Profit Corporation

                               Filed under Act                          Dom Bus Corp; 958 of 1987

                               Status                                   Converted

                               Principal Address

                               Reg. Agent                               THE CORPORATION COMPANY

                               Agent Address                            124 WEST CAPITOL AVENUE
                                                                        SUITE 1900
                                                                        LITTLE ROCK, AR 72201

                               Date Filed                               01/29/1999

                               Officers                                 SEE FILE, Incorporator/Organizer
                                                                        KRISTIN KUHLOW , Tax Preparer
                                                                        WILLIAM S SIMON , President
                                                                        GORDON Y ALLISON , Secretary
                                                                        J COUNCILL LEAK , Vice-President
                                                                        CHARLES M HOLLEY , Treasurer
                                                                        STEVEN P WHALEY , Controller

                               Foreign Name                             N/A

                               Foreign Address

                               State of Origin                          N/A


                                                                        Pay Franchise Tax for this corporation




                                                                                                                 EXHIBIT 8
                                                                                                                        19
https://www.sos.arkansas.gov/corps/search_corps.php?DETAIL=167996&corp_type_id=... 11/15/2018
Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 20 of 26 Page ID #:25




                                                                      EXHIBIT 9
                                                                             20
Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 21 of 26 Page ID #:26




                                                                      EXHIBIT 9
                                                                             21
Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 22 of 26 Page ID #:27




                                                                      EXHIBIT 9
                                                                             22
Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 23 of 26 Page ID #:28




                                                                 EXHIBIT 10
                                                                         23
Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 24 of 26 Page ID #:29




                                                                 EXHIBIT 10
                                                                         24
Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 25 of 26 Page ID #:30




                                                                 EXHIBIT 10
                                                                         25
Case 2:18-cv-09942-DMG-FFM Document 2 Filed 11/28/18 Page 26 of 26 Page ID #:31




                                                                 EXHIBIT 10
                                                                         26
